TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-000651-CV



                                      In re Roger Doyle Wood


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM                   OPINION


               Roger Doyle Wood, an inmate appearing pro se, has filed a “petition for writ of

habeas corpus under article 11.07” in this Court, relating to his 2008 conviction for murder. See

Tex. Code Crim. Proc. art. 11.07 (procedure for application for writ of habeas corpus). Wood

contends that the DNA evidence presented in his trial was based on flawed procedures and protocols.

Wood seeks to have his conviction vacated and a new trial ordered. We construe Wood’s petition

as an original application for writ of habeas corpus filed for the first time in this court of appeals.

               We do not have jurisdiction over Wood’s request for relief. This Court’s original

jurisdiction to issue a writ of habeas corpus is limited to those cases in which a person’s liberty is

restrained because the person has violated an order, judgment, or decree entered in a civil case.

See Tex. Gov’t Code § 22.221(d). In criminal matters, our habeas corpus jurisdiction is appellate

only, and we have no jurisdiction in matters pertaining to habeas corpus proceedings initiated under

article 11.07. See Tex. Code Crim. Proc. art. 11.07, § 5 (vesting complete jurisdiction over post-

conviction relief from final felony convictions in Texas Court of Criminal Appeals); Ex parte

Garcia, No. 03-14-00292-CR, 2014 WL 3893030, at *1 (Tex. App.—Austin Aug. 8, 2014, orig.
proceeding); In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding) (per curiam); see also Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston

[1st Dist.] 2004, no pet.) (“A court of appeals does not have original habeas corpus jurisdiction in

felony cases.”); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.)

(“The courts of appeals have no original habeas corpus jurisdiction in criminal matters; their

jurisdiction is appellate only.”).

                Accordingly, we dismiss this proceeding for want of jurisdiction.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 2, 2016




                                                 2